Exhibit 10.6

 

FIRST AMENDMENT TO AGREEMENT OF SUBLEASE (NYT-2)

 

By and Between

 

42ND ST. DEVELOPMENT PROJECT, INC.,

as Landlord

 

and

 

NYT BUILDING LEASING COMPANY LLC,

as Tenant

 

Premises:

 

Block:  1012

 

Lots:       1028-1034 (formerly part of Lot 1)

 

Address

 

620-628 8th Avenue

263-267 and 241-261 West 40th Street

242-244 West 41st Street

231-235 West 40th Street

248-256, 260-262 and 268 West 41st Street

634 and 630-632 8th Avenue

 

Borough of Manhattan

County, City and State of New York

 

RECORD AND RETURN TO:

 

DLA Piper LLP (US)

1251 Avenue of the Americas

New York, New York  10020
Attention:  Marc Hurel, Esq.

 

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO AGREEMENT OF SUBLEASE (NYT-2)

 

THIS FIRST AMENDMENT TO AGREEMENT OF SUBLEASE (NYT) (this “Amendment”) is made
as of the        day of March, 2009, by and between 42ND ST. DEVELOPMENT
PROJECT, INC. (“42DP”), a subsidiary of New York State Urban Development
Corporation (“UDC”) d/b/a Empire State Development Corporation (“ESDC”), a
corporate governmental agency of the State of New York constituting a political
subdivision and public benefit corporation, having an office at 633 Third
Avenue, 33rd floor, New York, New York 10017, as landlord (in such capacity,
“Landlord”), and NYT BUILDING LEASING COMPANY LLC, a New York limited liability
company having an office at c/o The New York Times Company, 620 Eighth Avenue,
New York, New York  10018, as tenant (in such capacity, “Tenant”).

 

W  I  T  N  E  S  S  E  T  H  :

 

WHEREAS, Landlord and The New York Times Building LLC (“NYTB”) entered into that
certain Agreement of Lease dated as of December 12, 2001, as amended by letter
dated April 8, 2004 (the “Initial Ground Lease”), with respect to certain land
and improvements more particularly described in the Initial Ground Lease, a
memorandum of which was recorded October 24, 2003 in the Office of the City
Register of the City of New York (the “Office of the City Register”) as CRFN
2003000433122;

 

WHEREAS, NYTB, as landlord, entered into

 

(a)           that certain Agreement of Sublease (NYT) dated as of December 12,
2001 with NYT Real Estate Company LLC (“NYTRE”), as tenant, a memorandum of
which was recorded October 24, 2003 as CRFN 2003000433125 in the Office of the
City Register (the “Initial NYTC Sublease”),  which Initial NYTC Sublease was
amended by First Amendment to Agreement of Sublease (NYT) dated as of August 15,
2006 between Landlord and NYTRE and recorded in the Office of the City Register
of the City of New York on November 20, 2006 as CRFN 2006000644735, and by
Second Amendment to Agreement of Sublease (NYT) dated as of January 29, 2007
between Landlord and NYTRE and recorded in the Office of the City Register of
the City of New York on February 22, 2007 as CRFN 2007000100157,  and by Third
Amendment to Agreement of Sublease (NYT) (the “Third NYTC Amendment”) dated as
of March 6, 2009 between Landlord and NYTRE and recorded in the Office of the
City Register of the City of New York on March     , 2009 as CRFN
                                  , the tenant’s interest in which Initial NYTC
Sublease as so amended was assigned to and assumed by 620 Eighth NYT (NY)
Limited Partnership, a Delaware limited partnership (“620 Eighth”) pursuant to
that certain Assignment and Assumption of Sublease dated as of March 6, 2009
between NYTRE, as assignor, and 620 Eighth, as assignee, and recorded in the
Office of the City Register of the City of New York on March     , 2009 as CRFN
                                  ,  and as further amended by that certain
Fourth Amendment to Agreement of Sublease (NYT) between Landlord and 620 Eighth
dated of even date herewith and intended to be recorded in the Office of the
City Register of the City of New York (the Initial NYTC Sublease, as so amended
and assigned, the “NYTC Sublease”);

 

--------------------------------------------------------------------------------


 

(b)           that certain Agreement of Sublease (Office) dated as of
December 12, 2001 with FC Lion LLC (“FC Lion”), as tenant, a memorandum of which
was recorded October 24, 2003 as CRFN 2003000433123 in the Office of the City
Register (the “Initial FC Office Sublease”), the tenant’s interest in which
Initial FC Office Sublease was assigned to and assumed by FC Eighth Ave., LLC, a
Delaware limited liability company (“FC Eighth”) pursuant to that certain
Assignment and Assumption of Sublease Agreement dated as of August 15, 2006
between FC Lion, as assignor, and FC Eighth, as assignee, and recorded in the
Office of the City Register of the City of New York on November 20, 2006 as CRFN
2006000644730, and which Initial FC Office Sublease was amended by First
Amendment to Agreement of Sublease (Office) dated as of August 15, 2006 between
Landlord and FC Eighth and recorded in the Office of the City Register of the
City of New York on November 20, 2006 as CRFN 2006000644733, by Second Amendment
to Agreement of Sublease (Office) dated as of January 29, 2007 between Landlord
and FC Eighth and recorded in the Office of the City Register of the City of New
York on February 22, 2007 as CRFN 2007000100155, by Third Amendment  to
Agreement of Sublease (Office) dated as of October 11, 2007 between Landlord and
FC Eighth and recorded in the Office of the City Register of the City of New
York on January 8, 2008 as CRFN 2008000008732, and by Fourth Amendment to
Agreement of Sublease (Office) dated as of March 6, 2009 between Landlord and FC
Eighth and recorded in the Office of the City Register of the City of New York
on March     , 2008 as CRFN                               , and by Fifth
Amendment to Agreement of Sublease (Office) even date herewith and intended to
be recorded in the Office of the City Register of the City of New York (the
Initial FC Office Sublease, as so assigned and amended, the “FC Office
Sublease”); and

 

(c)           that certain Agreement of Sublease (Retail) dated as of
December 12, 2001 with FC Lion, as tenant, a memorandum of which was recorded
October 24, 2003 as CRFN 2003000433124 in the Office of the City Register (the
“Initial FC Retail Sublease”), the tenant’s interest in which Initial FC Retail
Sublease was assigned to and assumed by FC Eighth pursuant to that certain
Assignment and Assumption of Sublease Agreement dated as of August 15, 2006
between FC Lion, as assignor, and FC Eighth, as assignee, and recorded in the
Office of the City Register of the City of New York on November 20, 2006 as CRFN
2006000644731, and which Initial FC Retail Sublease was amended by First
Amendment to Agreement of Sublease (Retail) dated as of August 15, 2006 between
Landlord and FC Eighth and recorded in the Office of the City Register of the
City of New York on November 20, 2006 as CRFN 2006000644734, by Second Amendment
to Agreement of Sublease (Retail) dated as of January 29, 2007 between Landlord
and FC Eighth and recorded in the Office of the City Register of the City of New
York on February 22, 2007 as CRFN 2007000100156, by Third Amendment  to
Agreement of Sublease (Retail) dated as of October 11, 2007 between Landlord and
FC Eighth and recorded in the Office of the City Register of the City of New
York on January 8, 2008 as CRFN 2008000008733, and by Fourth Amendment to
Agreement of Sublease (Retail) dated as of March 6, 2009 between Landlord and FC
Eighth and recorded in the Office of the City Register of the City of New York
on March     , 2008 as CRFN                               , and by Fifth
Amendment to Agreement of Sublease (Retail) even date herewith and intended to
be recorded in the Office of the City Register of the City of New York (the
Initial FC Retail Sublease, as so assigned and amended, the “FC Retail
Sublease”);

 

2

--------------------------------------------------------------------------------


 

WHEREAS, NYTB submitted the Initial Ground Lease to a leasehold condominium
structure pursuant to Article 9-B of the Real Property Law of the State of New
York;

 

WHEREAS, pursuant to that certain Assignment and Assumption Agreement dated as
of August 15, 2006 (being the “Lease Assignment Date” under the Initial Ground
Lease) between NYTB and Landlord (the “Assignment”), NYTB assigned to Landlord
all of NYTB’s right, title and interest in and to the Initial Ground Lease and
the NYTC Sublease, the FC Office Sublease and the FC Retail Sublease;

 

WHEREAS, pursuant to the provisions of the Initial Ground Lease and the
Assignment, the Assignment did not cause a merger of the interests of landlord
and tenant under the Initial Ground Lease, which interests are and remain
separate and distinct;

 

WHEREAS, the Initial Ground Lease was amended and restated pursuant to Amended
and Restated Agreement of Lease dated as of August 15, 2006 and recorded in the
Office of the City Register of the City of New York on November 20, 2006 as CRFN
2006000644736, which Amended and Restated Agreement of Lease was amended by
First Amendment to Amended and Restated Agreement of Lease dated as of
January 29, 2007 and recorded in the Office of the City Register of the City of
New York on February 22, 2007 as CRFN 2007000100154;

 

WHEREAS, pursuant to the Third NYTC Amendment, Landlord and NYTRE modified the
Initial  NYTC Sublease, inter alia, to remove from the premises demised
thereunder a portion of the NYTC Collective Unit (as defined in the Condominium
Declaration) consisting of Units 21-A, 22-A, 23-A, 24-A, 25-A, 26-A and 27-A,
together their undivided percentage interest in the Common Elements and the NYTC
Limited Common Elements (the “New NYTC Sublease Premises”);

 

WHEREAS, Landlord and NYTRE entered into that certain Agreement of Sublease
(NYT-2) dated as of March 6, 2009 with respect to the New NYTC Sublease
Premises, a memorandum of which Agreement of Sublease (NYT-2) was recorded
March      , 2009 as CRFN                                    in the Office of
the City Register, the tenant’s interest in which Agreement of Sublease (NYT-2)
was assigned to and assumed by Tenant, pursuant to that certain Assignment and
Assumption of Sublease dated as of March 6, 2009 between NYTRE, as assignor,
and, NYTBLC, as assignee, and recorded in the Office of the City Register of the
City of New York on March     , 2009 as CRFN                                   
(said Agreement of Sublease (NYT-2), as so assigned and as amended hereby, the
“NYTC-2 Sublease”);

 

WHEREAS, simultaneously herewith the Unit Owners (as defined in the Condominium
Declaration) are executing a Fourth Amendment to Declaration of Leasehold
Condominium to reflect (i) some minor adjustments, corrections and modifications
with respect to the percentage interest in the Common Elements allocated to the
Units; and (ii) the combination of Units 1-E (tax lot 1007) and 1-A (tax lot
1003) into one unit to be known as Unit 1-A (tax lot 1003); and

 

3

--------------------------------------------------------------------------------


 

WHEREAS, Landlord and Tenant desire to amend the NYTC-2 Sublease for the
purposes hereinafter set forth.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

1.     Definitions.  All capitalized terms used herein without definition shall
have the meanings ascribed to them in the NYTC Sublease.

 

2.     Legal Description.   “Exhibit A” to the Third Amendment is hereby deleted
and replaced in its entirety by the document attached hereto as Exhibit A.  All
references to “Exhibit A” in the First Amendment, Second Amendment and Third
Amendment shall be deemed to refer to the document attached hereto as Exhibit A.

 

3.     Recording.  Landlord and Tenant agree that Tenant shall cause this
Amendment to be recorded and that Tenant shall pay any transfer or similar taxes
that may be payable as a result of this Amendment.

 

4.     No Other Amendments.  As modified by this Amendment, the NYTC-2 Sublease
remains in full force and effect.

 

[the remainder of this page is intentionally blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
day and year first written above.

 

 

LANDLORD:

 

 

 

42ND ST. DEVELOPMENT PROJECT, INC., as Landlord

 

 

 

 

 

 

By:

/s/ Naresh Kapadia

 

 

Name: Naresh Kapadia

 

 

Title: Assistant VP, Planning and Design

 

 

 

 

 

 

 

TENANT:

 

 

 

 

NYT BUILDING LEASING COMPANY LLC

 

 

 

 

 

 

By:

/s/ Kenneth A. Richieri

 

 

Name: Kenneth A. Richieri

 

 

Title: Manager

 

5

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENTS

 

STATE OF NEW YORK

)

 

 

)

ss.:

COUNTY OF NEW YORK

)

 

 

On the      day of              in the year 2009, before me, the undersigned, a
Notary Public in and for said State, personally appeared
                            , personally known to me or proved to me on the
basis of satisfactory evidence to be the individual whose name is subscribed to
the within instrument and acknowledged to me that _he executed the same in h_
capacity, and that by h__ signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

 

 

 

 

Notary Public

 

Commission Expires

 

 

STATE OF NEW YORK

)

 

 

)

ss.:

COUNTY OF NEW YORK

)

 

 

On the      day of              in the year 2009, before me, the undersigned, a
Notary Public in and for said State, personally appeared
                            , personally known to me or proved to me on the
basis of satisfactory evidence to be the individual whose name is subscribed to
the within instrument and acknowledged to me that _he executed the same in h_
capacity, and that by h__ signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

 

 

 

 

Notary Public

 

Commission Expires

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION

 

The Condominium Units (in the Building located at and known as THE NEW YORK
TIMES BUILDING CONDOMINIUM and by Street Number 620-628 8TH AVENUE, NEW YORK,
NEW YORK), designated and described as Units (SEE SCHEDULE ANNEXED) (hereinafter
called the “Units”) in the Declaration Establishing a Plan of Leasehold
Condominium Ownership of Premises made by The New York Times Building LLC, as
Declarant, under the Condominium Act of The State of New York (Article 9-B of
the Real Property Law of the State of New York), dated as of August 4, 2006 and
recorded August 15, 2006 in the Office of the Register The City of New York (the
“Register”), as CRFN 2006000460293, as amended by First Amendment to Declaration
dated January 29, 2007 and recorded as CRFN 2007000075106, and Second Amendment
to Declaration dated October 11, 2007 and recorded as CRFN 2008000008734, and
Third Amendment to Declaration dated March 6, 2009 and recorded as CRFN
                    , and Fourth Amendment to Declaration dated March 6, 2009 to
be recorded with the Register (which Declaration, and any further amendments
thereto, are hereinafter collectively called the “Declaration”), establishing a
plan for leasehold condominium ownership of said Building and the land upon
which the same is erected (hereinafter sometimes collectively called the
“Property”) and also designated and described as Tax Lots No. (SEE SCHEDULE
ANNEXED), Block 1012 Section 4, Borough of MANHATTAN on the Tax Map of the Real
Property Assessment Department of the City of New York and on the floor plans of
said Building certified by Daniel Kaplan, approved by the Real Property
Assessment Bureau on August 13, 2006 and filed as Condominium Plan No. 1595 on
August 15, 2006 in the aforesaid Register’s Office.

 

The land upon which the Building containing the Units is erected as follows:

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County of New York, City and State of New York, bounded
and described as follows:

 

BEGINNING at the corner formed by the intersection of the northerly line of West
40th Street with the easterly line of 8th Avenue,

 

RUNNING THENCE northerly along said easterly line of 8th Avenue, 197 feet 6
inches to the corner formed by the intersection of the easterly side of 8th
Avenue with the southerly line of West 41st Street;

 

THENCE easterly along said southerly line of West 41st Street, 400 feet;

 

THENCE southerly and parallel to said easterly line of 8th Avenue, 197 feet 6
inches to the northerly line of West 40th Street;

 

THENCE westerly along said northerly line of West 40th Street, 400 feet to the
point or place of BEGINNING,

 

--------------------------------------------------------------------------------


 

TOGETHER with an undivided percentage interest (SEE SCHEDULE ANNEXED) in the
Common Elements and the NYTC Limited Common Elements (as such terms are defined
in the Declaration) of the New York Times Building Condominium, recorded as CRFN
2006000460293 as amended.

 

8

--------------------------------------------------------------------------------


 

SCHEDULE OF UNITS

 

UNIT DESIGNATION

 

TAX LOT

 

PERCENTAGE INTEREST
IN COMMON ELEMENTS

 

21-A

 

1028

 

1.7819

%

22-A

 

1029

 

1.7819

%

23-A

 

1030

 

1.7819

%

24-A

 

1031

 

1.7819

%

25-A

 

1032

 

1.7819

%

26-A

 

1033

 

1.7819

%

27-A

 

1034

 

1.7819

%

 

9

--------------------------------------------------------------------------------